Exhibit 10.3

AMENDMENT TO CHANGE OF CONTROL AGREEMENT

Now, on this 13th day of November 2006, the Change of Control Agreement dated
September 8, 2006, between International Aluminum Corporation, a California
corporation, and Mitchell K. Fogelman is hereby amended as follows:

Section 3.4 entitled “Payment of Severance Payment; Release Agreement” is hereby
amended to include as a new paragraph (c) thereof, the following:

(c)   The parties intend that any Severance Payment pursuant to this Agreement
either shall not constitute “deferred compensation” or shall otherwise qualify
for exemption from excise and other tax penalties applicable under Section 409A
of the Internal Revenue Code.  If it is determined that a Severance Payment
under this Agreement otherwise would be subject to excise or other tax penalty
under said Section 409A the Company and the Executive shall amend the terms of
this Agreement to the minimum extent necessary so that such Severance Payment
will not be subject to excise or other tax penalty under said Section 409A.

IN WITNESS WHEREOF, the Company and the Executive have executed this amendment
as of the date set forth above.

International Aluminum Corporation

 

 

By:

/s/ Ronald L. Rudy

 

 

Ronald L. Rudy

 

President and Chief Executive Officer

 

 

/s/ Mitchell K. Fogelman

 

Mitchell K. Fogelman

 

22


--------------------------------------------------------------------------------